Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/26/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 02/26/2021. Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al., US 20180353253 A1, herein referred to as Bowling.

	Regarding claim 1,
		Bowling discloses the following:
A robot arm that performs predetermined work on a work target object (Fig. 1)
System includes a robot with arms for performing tasks
A target-position setting step for setting, on simple shape data predicted from a plurality of projection shapes obtained by projecting the work target object from different directions, a plurality of target positions to which a control point of the robot arm in performing the predetermined work is moved (Fig. 4, Paragraphs 0067, 0092, 0097, 0098, and 0175)
a simulated virtual boundary is projected away from target site for constraining a tool
boundary is a set of simple rectangles that are angled
areas of boundary are designated for being treated
A driving step for driving the robot arm with force control based on the plurality of target positions set in the target-position setting step and force applied to the robot arm and performing the predetermined work (Paragraphs 0074 and 0092)
Controller performs force control for the tool

Regarding claim 2,
	Bowling discloses all the limitations of claim 1. Bowling further discloses the following:
The plurality of target positions are set at a predetermined interval on ridge lines of the simple shape data (Fig. 4, Paragraph 0092)
Projected boundary has polygons evenly dispersed around the edges of the boundary

Regarding claim 3,
	Bowling discloses all the limitations of claim 1. Bowling further discloses the following:
The order in which the control point moves to the plurality of target positions is set (Paragraphs 0069 and 0175)
Areas of the boundary may be selected for treatments while others are prohibited
Tool path may be generated for the tool to follow
Tool path is an ordered set of points to be followed

Regarding claim 4,
	Bowling discloses all the limitations of claim 1. Bowling further discloses the following:
Before the target-position setting step, a simple shape-data generating step for generating the simple shape data (Fig. 4, Paragraphs 0067, 0097, 0098, and 0175)
Boundary is set up areas for treatment are set


Regarding claim 5,
	Bowling discloses all the limitations of claim 4. Bowling further discloses the following:
The simple shape data is generated from a projection shape having a largest projection area and a projection shape having a second largest projection area among the plurality of projection shapes obtained by projecting the work target object from the different directions (Fig. 4)
The virtual boundary projected from the object contains simple rectangles at different angles
A largest and second largest rectangle are present

Regarding claim 6,
	Bowling discloses all the limitations of claim 1. Bowling further discloses the following:
The work target object is imaged using an imaging section to acquire a captured image, and the projection shapes are acquired based on the captured image (Paragraphs 0060 and 0066)
Ultrasound imaging may be used to generate data about patient’s anatomy
Boundary is generated based on patient’s anatomy

Regarding claim 7, a portion of the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1. Additionally, Bowling discloses a separation distance between the work target object and the control point of the robot arm and performing the predetermined work such that the separation distance reaches a predetermined value (Paragraph 0132; linear depth of penetration by the tool can be the same for multiple polygonal elements).

	Regarding claim 8, a portion of the claim limitations are similar to those in claim 1 and are rejected using the same rationale as seen above in claim 1. Additionally, Bowling discloses a force detecting section configured to detect force applied to the robot arm (Paragraph 0175; controller monitors the force and torque applied to the tool).

	Regarding claim 9, a portion of the claim limitations are similar to those in claims 1 and 7 and are rejected using the same rationale as seen above in claims 1 and 7. Additionally, Bowling discloses a distance detecting section configured to detect a distance between the robot arm and the work target object (Paragraphs 0052 and 0056-0059; trackers are placed on tool and the patient, tracker positions are known in a coordinate system; if tool position and patient position are known, then the distance between them is known)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019136124 A1, by Homberg et al., is relevant to the current application because it discloses a robot arm using predicted surfaces of an object to determine grasping strategies.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664